Title: To Alexander Hamilton from Adam Hoops, 13 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 13 June 1799
          
          The Doctor is not of opinion that McGregor is disabled from Serving, & therefore has  not given a Certificate—McGregor says he was 47. when he last Enlisted (about a year ago) that he is unable to bear the fatigues of a march from a wound below the knee (which he shews)—There are now in the guard house of this garrison three men of Capt Henrys company confined for Drunkenness while on the magazine guard—and leaving the guard. The Sergeant was left alone—The offence may perhaps be properly cognizable by a general Court martial, but as Capt Henrys company will soon march, and the convening a general court martial may not be convenient in the mean time I have supposed that a Garrison Court martial might answer the purpose, but have not thought it proper to adopt the measure of calling one without reporting the subject to you and receiving your orders on it—
          Capt Read & Lieut Roderigue late from west point saw yesterday among the recruits of Capt Pattersons party a man who was lately sent from West point to be discharged as unfit for service  from rupture. his name is Peet.
          I request to be indulged with permission to reside in Town, as I have occasion to communicate with Mr Morton & being at hand may conveniently serve such times as he may be at — in. I have also other reasons which induce me to request this indulgence.
          I am Sir with great respect Yr Mo Ob Svt
          
            A Hoops Mt
          
          Gen Hamilton
        